UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6159


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE JESUS MORA, a/k/a Jose Mora,          a/k/a   Jose   Jesus
Nuesslein, a/k/a Jose Jesus Neusslein,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cr-00062-RAJ-JEB-1)


Submitted:   May 30, 2013                   Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Jose Jesus Mora, Appellant Pro Se.         Stephen Westley Haynie,
Assistant  United States  Attorney,       Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Jesus Mora appeals the district court’s orders

denying    his     most    recent    motions       seeking   modification      of   the

conditions of his supervised release and has filed a self-styled

petition for writ of habeas corpus with this court.                         Mora has

also filed an application to proceed in forma pauperis and asks

that he be appointed counsel.                   We have reviewed the district

court     record    and     find    no     reversible     error.      Accordingly,

although     we    grant     Mora’s      application      to   proceed    in    forma

pauperis, we deny his request for appointment of counsel and

affirm the district court’s orders.                  See United States v. Mora,

No.     2:07-cr-00062-RAJ-JEB-1            (E.D.    Va.   filed    Jan.   7,    2013,

entered Jan. 8, 2013; filed Jan. 7, 2013, entered May 13, 2013;

Jan. 30, 2013).

            In      addition,       this     court     ordinarily    declines       to

entertain original habeas petitions filed under 28 U.S.C. § 2241

(2006), and this case provides no reason to depart from the

general rule.        Moreover, we find that the interests of justice

would not be served by transferring the case to the district

court.     See 28 U.S.C. § 1631 (2006); Fed. R. App. P. 22(a).

Accordingly, we dismiss the petition.                     We dispense with oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                              AFFIRMED IN PART;
                                              DISMISSED IN PART




                                  3